Citation Nr: 1228260	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from October 1987 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board further notes that the Veteran clearly indicated in a VA Form 21-4138, dated July 2012 that he is no longer seeking entitlement to service connection for PTSD; this issue, which had been certified to the Board for review, must therefore be dismissed.


FINDING OF FACT

In July 2012, prior to promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138 that he would like to withdraw the appeal as to the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138, dated July 2012, that he wanted to withdraw the issue of entitlement to service connection for PTSD.  The Board notes that the withdrawal was in writing and therefore has been accepted as a withdrawal of the issue of entitlement to service connection for PTSD, currently on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for PTSD, and the appeal is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to service connection for PTSD, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


